Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149939 & (44)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  DOUGLAS J. KLEIN and AMY NEUFELD                                                                    Richard H. Bernstein,
  KLEIN,                                                                                                              Justices
            Plaintiffs-Appellants,
  v                                                                 SC: 149939
                                                                    COA: 310670
                                                                    Oakland CC: 2011-120823-CK
  HP PELZER AUTOMOTIVE SYSTEMS, INC.,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion
  regarding bond is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
         t0128
                                                                               Clerk